COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §                 No. 08-15-00122-CV
IN RE
                                                 §              ORIGINAL PROCEEDING
JIMMY LEE SWEED,
                                                 §            ON PETITION FOR WRIT OF
RELATOR.
                                                 §                    MANDAMUS

                                MEMORANDUM OPINION

        Relator, Jimmy Lee Sweed, a Texas inmate, has filed a petition for writ of mandamus

against the Honorable Luis Aguilar, Judge of the 243rd District Court of El Paso County, Texas,

alleging that Respondent has not ruled on Relator’s motion for summary judgment and other

motions. We deny mandamus relief.

        To be entitled to mandamus relief, a relator must meet two requirements. First, the

relator must show that the trial court clearly abused its discretion. In re Prudential Insurance

Company of America, 148 S.W.3d 124, 135 (Tex. 2004). Second, the relator must demonstrate

that there is no adequate remedy by appeal. Id. at 135-36. Mandamus may issue to compel a

trial court to rule on a motion which has been pending before the court for a reasonable period of

time. See In re Shredder Co., L.L.C., 225 S.W.3d 676, 679 (Tex.App.--El Paso 2006, orig.

proceeding); In re Hearn, 137 S.W.3d 681, 685 (Tex.App.--San Antonio 2004, orig. proceeding);

In re Chavez, 62 S.W.3d 225, 228 (Tex.App.--Amarillo 2001, orig. proceeding). To obtain

mandamus relief for such refusal, a relator must establish: (1) the motion was properly filed and
has been pending for a reasonable time; (2) the relator requested a ruling on the motion; and (3)

the trial court refused to rule. See Shredder Co., 225 S.W.3d at 679; Hearn, 137 S.W.3d at 685;

Chavez, 62 S.W.3d at 228. Relator has failed to establish that he is entitled to mandamus relief.

Accordingly, we deny the petition for writ of mandamus.



April 22, 2015
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                              -2-